Citation Nr: 0946439	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, (DM) as a result of exposure to herbicides.  

2.  Entitlement to service connection for a heart condition, 
to include as secondary to DM.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to February 
1971.  He is the recipient of the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2009.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

At the time of his September 2009 Travel Board hearing, the 
Veteran indicated that he was in receipt of Social Security 
Disability benefits as a result of his heart condition.  It 
does not appear that any attempts have been made to obtain 
these records.  VA has an obligation to obtain copies of all 
Social Security disability decisions and the records 
underlying those decisions.  Tetro v. Gober, 14 Vet. App. 
100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992). 

The Veteran also testified as to having received treatment at 
the Richmond VAMC, where he was the recipient of a heart 
transplant.  VA is deemed to have constructive knowledge of 
documents which are generated by VA agents or employees.  
Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain copies of all 
decisions pertinent to the Veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning that 
claim.

2.  Obtain copies of all records of the 
Veteran's treatment from the Richmond 
VAMC from 2005 to the present.

3.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

